Ludeling, C. J.
This is an appeal from a judgment perpetuating an injunction obtained by the plaintiff.
During the trial the defendants took a bill of exceptions to the ruling of tho judge a quo, refusing to permit the husband of the plaintiff to testify, on the ground that husband and wife are prohibited from testifying for or against each other. We think the ruling was correct. The husband must of necessity have testified either in favor or against his wife in this caso. C. C. art. 2281.
We are convinced from the evidence, that the plaintiff is the owner of the property, the sale whereof was enjoined.
It is therefore ordered that the judgment of the district court be affirmed, with costs of